EXHIBIT 10.8

 

CENTER BANK

SPLIT DOLLAR PLAN

 

Pursuant to due authorization by its Board of Directors, the undersigned, CENTER
BANK, a state-chartered commercial bank located in Los Angeles, California (the
“Company”), did constitute, establish and adopt the following Split Dollar Plan
(the “Plan”), effective the 1st day of May 2004.

 

The purpose of this Plan is to attract, retain, and reward Employees, by
dividing the death proceeds of certain life insurance policies which are owned
by the Company on the lives of the participating Employees with the designated
beneficiary of each insured participating Employee. The Company will pay the
life insurance premiums from its general assets.

 

ARTICLE 1

DEFINITIONS

 

Whenever used in this Plan, the following terms shall have the meanings
specified:

 

1.1 “Beneficiary” means each designated person, or the estate of a deceased
Participant, entitled to benefits, if any, upon the death of a Participant.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that a Participant completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4 “Disability” means the Participant’s suffering a sickness, accident or
injury which has been determined by the insurance carrier of any individual or
group disability insurance policy covering the Participant, or by the Social
Security Administration, to be a disability rendering the Participant totally
and permanently disabled. Upon the request of the Plan Administrator, the
Participant must submit proof to the Plan Administrator of the insurance
carrier’s or Social Security Administration’s determination.

 

1.5 “Company’s Interest” means the benefit set forth in Section 3.2.

 

1.6 “Early Termination” means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability or Termination for
Cause.

 

1.7 “Election to Participate” means the form required by the Plan Administrator
of an eligible Employee to indicate acceptance of participation in this Plan.

 

1.8 “Employee” means an active employee of the Company.

 

1.9 “Insured” means the individual Participant whose life is insured.

 

1.10 “Insurer” means the insurance company issuing the life insurance policy on
the life of the Insured.

 

1.11 “Normal Retirement Age” means the Participant attaining age sixty-five
(65).

 

1.12 “Normal Retirement Date” means the later of the Normal Retirement Age or
the date of Termination of Employment for any reason other than Termination for
Cause.



--------------------------------------------------------------------------------

1.13 “Participant” means an Employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs an Election to
Participate and a Beneficiary Designation Form, (iv) whose signed Election to
Participant and Beneficiary Designation Form are accepted by the Plan
Administrator, (v) who commences participation in the Plan, and (vi) whose
Participation has not terminated.

 

1.14 “Participant’s Interest” means the benefit set forth in Section 3.1.

 

1.15 “Participation Schedule” schedule applies to the pre- Normal Retirement Age
benefit only and shall be as follows:

 

Directors or

Senior Vice President and Above

--------------------------------------------------------------------------------

 

Vice Presidents and

First Vice Presidents

--------------------------------------------------------------------------------

Years of Plan Service

--------------------------------------------------------------------------------

 

Percentage of Participation

--------------------------------------------------------------------------------

 

Years of Plan Service

--------------------------------------------------------------------------------

 

Percentage of Participation

--------------------------------------------------------------------------------

Less than 3

  0%   Less than 5   0%

3 but less than 5

  50%   5 but less than 10   50%

5 or more

  100%   10 or more   100%

 

1.16 “Policy” means the individual insurance policy or policies adopted by the
Plan Administrator for purposes of insuring a Participant’s life under this
Plan.

 

1.17 “Plan Administrator” means the plan administrator described in Article 10.

 

1.18 “Termination of Employment” means that the Participant ceases to be
employed by the Company for any reason, voluntary or involuntary, other than by
reason of a leave of absence approved by the Company.

 

1.19 “Termination for Cause” means that the Participant’s employment with the
Company has been or is terminated by the Board for any of the following reasons:

 

  (a) Gross negligence or gross neglect of duties; or

 

  (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Participant’s
employment and resulting in an adverse effect on the Company; or

 

  (d) Issuance by the Company’s banking regulators of an order for removal of
the Participant.

 

1.20 “Years of Plan Service” The initial Year of Plan Service is the date on
which the Participant began active employment in their current position with the
Company. Participant shall be credited with an additional Year of Plan Service
on each subsequent anniversary of the initial Year of Plan Service until
termination of plan participation. The Plan Administrator, in its sole
discretion, may also grant additional Years of Plan Service in such
circumstances where it deems such additional service appropriate.

 

ARTICLE 2

PARTICIPATION

 

2.1 Selection by Plan Administrator. Participation in the Plan shall be limited
to those Employees of the Company selected by the Plan Administrator, in its
sole discretion, to participate in the Plan.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Plan Administrator (i) an
Election to Participate, and (ii) a Beneficiary Designation Form. In addition,
the Plan Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.



--------------------------------------------------------------------------------

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Plan Administrator, that Employee will become a
Participant, be covered by the Plan and will be eligible to receive benefits at
the time and in the manner provided hereunder, subject to the provisions of the
Plan.

 

2.4 Termination of Participation. A Participant’s rights under this Plan shall
automatically cease and his or her participation in this Plan shall
automatically terminate if there is a Termination for Cause. In the event that
the Company decides to maintain the Policy after the Participant’s termination
of participation in the Plan, the Company shall be the direct beneficiary of the
entire death proceeds of the Policy.

 

2.5 Disability. If the Participant’s employment with the Company is terminated
because of the Participant’s Disability, the Company shall maintain the Policy
in full force and effect and, in no event, shall the Company amend, terminate or
otherwise abrogate the Participant’s Interest in the Policy. However, the
Company may replace the Policy with a comparable insurance policy to cover the
benefit provided under this Plan.

 

2.6 Retirement. If the Participant remains in the continuous employ of the
Company, upon the Participant’s Normal Retirement Date, the Company shall
maintain the Policy in full force and effect and in no event shall the Company
amend, terminate or otherwise abrogate the Participant’s Interest in the Policy.
However, the Company may replace the Policy with a comparable insurance policy
to cover the benefit under this Plan.

 

ARTICLE 3

POLICY OWNERSHIP/INTERESTS

 

3.1 Participant’s Interest. The Participant, or the Participant’s assignee,
shall have the right to designate the Beneficiary of an amount of death proceeds
equal to the amount indicated on the participant’s Election to Participate,
subject to:

 

  (a) Forfeiture of Participant’s rights upon Termination for Cause;

 

  (b) Reduction based on the Participation Schedule upon Early Termination;

 

  (c) Termination of the Plan and the corresponding forfeiture of rights for all
Participants or any one Participant in accordance with Section 9.1 hereof; and

 

  (d) Forfeiture of the Participant’s rights and interest hereunder that the
Company may reasonably consider necessary to conform with applicable law
(including the Sarbanes-Oxley Act of 2002).

 

3.2 Company’s Interest. The Company shall own the Policy and shall have the
right to exercise all incidents of ownership except that the Company shall not
sell, surrender or transfer ownership of a Policy so long as a Participant has
an interest in the Policy as described in Section 3.1. This provision shall not
impair the right of the Company, subject to Article 9, to terminate this Plan.
With respect to each Policy, the Company shall be the beneficiary of the
remaining death proceeds of the Policy after the Participant’s Interest is
determined according to Section 3.1.

 

ARTICLE 4

PREMIUMS

 

4.1 Premium Payment. The Company shall pay all premiums due on all Policies.

 

4.2

Economic Benefit. The Plan Administrator shall determine the economic benefit
attributable to any Participant based on the amount of the current term rate for
the Participant’s age multiplied by the



--------------------------------------------------------------------------------

 

aggregate death benefit payable to the Participant’s Beneficiary. The “current
term rate” is the minimum amount required to be imputed under Internal Revenue
Notice 2002-8, or any subsequent applicable authority.

 

4.3 Imputed Income. The Company shall impute the economic benefit to the
Participant on an annual basis, by adding the economic benefit to the
Participant’s W-2, or if applicable, Form 1099.

 

ARTICLE 5

BENEFICIARIES

 

5.1 Beneficiary. Each Participant shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant. The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of the Company in which the Participant participates.

 

5.2 Beneficiary Designation; Change. A Participant shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Participant’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Participant or if the Participant names a spouse as Beneficiary and the
marriage is subsequently dissolved. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Plan Administrator prior to the Participant’s
death.

 

5.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

5.4 No Beneficiary Designation. If the Participant dies without a valid
designation of beneficiary, or if all designated Beneficiaries predecease the
Participant, then the Participant’s surviving spouse shall be the designated
Beneficiary. If the Participant has no surviving spouse, the benefits shall be
made payable to the personal representative of the Participant’s estate.

 

5.5 Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

ARTICLE 6

ASSIGNMENT

 

Any Participant may irrevocably assign without consideration all or part of such
Participant’s Interest in this Plan to any person, entity or trust. In the event
a Participant shall transfer all or part of such Participant’s Interest, then
all or part of that Participant’s Interest in this Plan shall be vested in his
or her transferee, who shall be substituted as a party hereunder, and that
Participant shall have no further interest in this Plan.



--------------------------------------------------------------------------------

ARTICLE 7

INSURER

 

The Insurer shall be bound only by the terms of its given Policy. Any payments
the Insurer makes or actions it takes in accordance with a Policy shall fully
discharge it from all claims, suits and demands of all persons relating to that
Policy. The Insurer shall not be bound by or deemed to have notice of the
provisions of this Plan. The Insurer shall have the right to rely on the Plan
Administrator’s representations with regard to any definitions, interpretations
or Policy interests as specified under this Plan.

 

ARTICLE 8

CLAIMS AND REVIEW PROCEDURE

 

8.1 Claims Procedure. A Participant or Beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:

 

  8.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits.

 

  8.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

  8.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Plan on which the denial is
based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

8.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

  8.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

  8.2.2

Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to,



--------------------------------------------------------------------------------

 

and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the claimant’s claim for benefits.

 

  8.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  8.2.4 Timing of Plan Administrator’s Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  8.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Plan on which the denial is
based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

ARTICLE 9

AMENDMENTS AND TERMINATION

 

9.1 Amendment or Termination of Plan. Except as otherwise provided in Sections
2.5 and 2.6, or as otherwise agreed to in writing, this Plan may be amended or
terminated only by a written agreement signed by the Company and the
Participants. Provided, however, if a Participant waives participation, that
Participant’s Interest will terminate upon receipt by the Plan Administrator of
such waiver. In the event that the Company decides to maintain the Policy after
the Participant’s termination of participation in the Plan, the Company shall be
the direct beneficiary of the entire death proceeds of the Policy.

 

Notwithstanding the previous paragraph, the Company may amend or terminate the
plan at any time if, pursuant to legislative, judicial or regulatory action,
continuation of the Agreement would (i) cause benefits to be taxable to the
Participant prior to actual receipt, or (ii) result in significant financial
penalties or other significantly detrimental ramifications to the Company (other
than the financial impact of paying the benefits).

 

9.2 Option to Purchase Upon Termination. If the Company exercises the right to
terminate the Plan or a Participant’s participation in the Plan, the Company
shall not sell, surrender or transfer ownership of a Policy without first giving
a Participant or the Participant’s transferee the option to purchase the Policy
for a period of sixty (60) days from written notice of such intention. The
purchase price shall be an amount equal to the cash surrender value of the
Policy.



--------------------------------------------------------------------------------

9.3 Waiver of Participation. A Participant may, in the Participant’s sole and
absolute discretion, waive his or her rights under the Plan at any time. Any
waiver permitted under this Section 9.3 shall be in writing and delivered to the
Plan Administrator.

 

ARTICLE 10

ADMINISTRATION

 

10.1 Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose. Members of the Plan Administrator may be Participants
under this Plan. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan.

 

10.2 Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

10.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

10.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Plan Administrator or any of its members.

 

10.5 Information. To enable the Plan Administrator to perform its functions, the
Company shall supply full and timely information to the Plan Administrator on
all matters relating to the Compensation of its Participants, the date and
circumstances of the retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Plan
Administrator may reasonably require.

 

ARTICLE 11

MISCELLANEOUS

 

11.1 Binding Effect. This Plan shall bind each Participant and the Company,
their beneficiaries, survivors, executors, administrators and transferees and
any Beneficiary.

 

11.2 No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give a Participant the right to remain an Employee of the
Company, nor does it interfere with the Company’s right to discharge a
Participant. It also does not require a Participant to remain an Employee nor
interfere with a Participant’s right to terminate employment at any time.

 

11.3 Applicable Law. The Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of California, except to the extent
preempted by the laws of the United States of America.

 

11.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company
under this Plan. Upon the occurrence of such event, the term “Company” as used
in this Plan shall be deemed to refer to the successor or survivor company.



--------------------------------------------------------------------------------

11.5 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

    Center Bank         3435 Wilshire Boulevard #700         Los Angeles, CA
90010    

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

11.6 Entire Agreement. This Plan, along with a Participant’s Election to
Participate, Beneficiary Designation Form and any agreement in writing between
the Company and any Participant, constitute the entire agreement between the
Company and the Participant as to the subject matter hereof. No rights are
granted to the Participant under this Plan other than those specifically set
forth herein.

 

IN WITNESS WHEREOF, the Company executes this Plan as of the date indicated
above.

 

CENTER BANK By   /S/    YONG HWA KIM             First Vice President &
Controller

 

Participants—Board of Directors and Named Executives

 

Sean Hong Kim—CEO and President